DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on September 22, 2022, with respect to claim objections have been fully considered and are persuasive.  Therefore, the objection of claims 3 and 4 has been withdrawn.  
Applicant’s arguments, see pages 1-3 of the remarks, filed on September 22, 2022, with respect to rejections under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection of claims 15, 16, and 20 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steffan et al. (US 10,038,575 B1).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a term “a correction reference voltage” recited in line 2 of both claims 1 and 15; a term “a correct voltage from a plurality of correction voltages” recited in line 4 of claim 10; and a term “a plurality of correction reference voltages” recited in lines 5-6 of claim 17 fail to provide proper antecedent basis for the claimed subject matter.



Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Claim 18, line 3, the term “one or more previously transmitted bits” should be “one or more of the previously transmitted bits” for clarify. See line 3 of the claim.
Claim 19 depends from claim 18, therefore it is also objected.
Appropriate correction is required.

Allowable Subject Matter
The indicated allowability of claims 1-2 and 5-14 are withdrawn in view of the newly discovered reference(s) to Steffan et al. (US 10,038,575 B1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-16, and 20 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Steffan et al. (US 10,038,575 B1), hereinafter “Steffan”.
Steffan discloses a receiver circuit (RX 106 in Figure 1D) configured to receive a transmitted symbol from a transmitter circuit (TX 102) via a channel (104), comprising: a variable gain amplifier (VGA 110); a continuous linear equalizer (CTLE 112); and a decision feedback equalizer (FE 114) including an adder, a slicer, and a multiplier. Figures 2, 3A, 5A, and 6A show alternative embodiments of different DFEs. Figures 5C and 5D show alternative detailed diagrams of adders, for example, as shown in Figure 5C, the adder (502a) comprises load resistors (556 and 558); differential pairs of transistors (539, 543, 547, and 551); and current sources (530, 532, 534, 536, and 538). The differential pairs of transistors (539) convert differential input signals (Vin-n and Vin-p) into current, and the differential pairs of transistors (543, 547, and 551) are used as current switches driven by signals (H1, C1, and L1).
Regarding claim 1, a device (DFE 200 of Figure 2), comprising: a plurality of switchable elements (pairs of transistors 539, 543, 547, and 551 of Figure 5C) configured to transmit a correction reference voltage (Zout_p and/or Zout_n) in response to a plurality of control signals (encoded bits H1_p, H1_n, C1_p, C1_n, L1_p, and L1_n) activating one or more of the plurality of switchable elements to select the correction reference voltage from a plurality of correction voltages (Vin_p and Vin_n); and a latch (slicer 204 of Figure 2, col. 1, lines 29-37) configured to: receive the correction reference voltage from the one or more of the plurality of switchable elements and a distorted bit (Sout, col. 1, lines 38-44) from a data channel (channel 104), and generate a corrected bit (D1, col. 3, lines 53-54) at least in part by comparing the distorted bit to the correction reference voltage.
Regarding claim 2, wherein generating the corrected bit compensates for inter-symbol interference affecting a value of the distorted bit (col. 1, lines 56-61).
Regarding claim 5, as shown in Figure 5C, wherein the plurality of switchable elements (539, 543, 547, and 551) comprises two switchable elements for each bit of one or more previously transmitted bits (Vin_p and Vin_n, wherein S1 is a previous symbol, col. 6, lines 58-65) transmitted to the plurality of switchable elements as the plurality of control signals.
Regarding claims 6 and 7, wherein the corrected bit comprises a logical high value (1 or positive voltage) when a voltage value of the distorted bit is greater than or equal to the correction reference voltage, and wherein the corrected bit comprises a logical low value (0 or negative voltage) when a voltage value of the distorted bit is less than the correction reference voltage (col. 1, lines 26-37).
Regarding claim 8, as shown in Figures 2 and 5C, wherein the plurality of correction voltages (Zout_p and/or Zout_n) is generated before the latch (slicer 204) receives the distorted bit (Vin).
Regarding claim 9, as shown in Figure 2, inherently, the latch (slicer 204) generates the corrected bit (D1) is response to a rising edge of a clock signal (CLK) after the latch receives the distorted bit (Vin).
Regarding claim 10, as stated in the apparatus claim 1 of the DFE shown in Figure 2 above, the DFE performs the steps of a method, comprising: receiving a distorted bit (Vin); receiving a previously transmitted bit (S1, col. 6, lines 58-65); selecting a correction voltage (Zout_p and/or Zout_n) from a plurality of correction voltages (by the differential pairs of transistors 539, 543, 547, and 551) in response to receiving the previously transmitted bit; and applying the correction voltage to the distorted bit to generate a corrected bit (D1).
Regarding claims 11 and 12, the method further comprising generating the plurality of correction voltages based at least in part on a weighted tap value (channel pulse response coefficients, col. 10, lines 60-67), which is a current (such as current Ic shown in Figure 5C).
Regarding claim 13, wherein applying the correction voltage to the distorted bit comprises comparing the distorted bit to the correction voltage to generate a logical high value (1 or positive voltage) or a logical low value (0 or negative voltage) as the corrected bit (D1, col. 1, lines 26-37).
Regarding claim 14, the method further comprising: receiving a plurality of previously transmitted bits comprising the previously transmitted bit (S1, col. 6, lines 58-65); generating a control signal (encoded bits H1_p, H1_n, C1_p, C1_n, L1_p, and L1_n) at least in part by decoding the plurality of previously transmitted bits (col. 1, lines 29-37); and selecting the correction voltage (Zout_p and/or Zout_n) using the control signal.
Regarding claim 15, as stated in the apparatus claim 1 of the DFE shown in Figures 2 and 5C above, a device (DFE 200 of Figure 2), comprising: a plurality of switchable elements (pairs of transistors 539, 543, 547, and 551 of Figure 5C) configured to transmit a correction reference voltage (Zout_p and/or Zout_n) based on respective states (encoded bits H1_p, H1_n, C1_p, C1_n, L1_p, and L1_n) of one or more switchable elements of the plurality of switchable elements; and a latch (slicer 204 of Figure 2, col. 1, lines 29-37) directly connected to the plurality of switchable elements and a data channel (104 of Figure 1D), wherein the latch receives the correction reference voltage from the plurality of switchable elements, and wherein the latch receives a bit (Sout, col. 1, lines 38-44) from the data channel and uses the correction reference voltage to determine a value of the bit (D1).
Regarding claim 16, wherein the latch is configured to generate a corrected bit (D1) when determining the value of the bit at least in part by comparing the bit to the correction reference voltage.
Regarding claim 20, wherein the latch is configured to comparing the bit to the correction reference voltage to generate a logical high value (1 or positive voltage) or a logical low value (0 or negative voltage) as a corrected bit indicative of the value of the bit (col. 1, lines 26-37).   

Allowable Subject Matter
Claims 3, 4, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632